         Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 1 of 36



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IRIS HILLEL,

                       Plaintiff,

-against-

OBVIO HEALTH USA, INC.; OBVIO
                                                No. 20-CV-4647 (LAP)
HEALTH PTE. LTD.; SPRIM AMERICAS,
INC.; IQVIA, INC.; MICHAEL                         OPINION & ORDER
SHLEIFER, IVAN JARRY, PRASANNA
PITALE, ALISTAIR GRENFELL, DIKLA
SHPANGENTAL, and ANAND
THARMARATNAM in their individual
and professional capacities,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court are (1) Defendant IQVIA Inc.’s (“IQVIA”)

motion to dismiss and to strike pursuant to Federal Rules of

Civil Procedure 12(b)(6) and 12(f) 1 and (2) Defendants Prasanna

Pitale, Alistair Grenfell, Dikla Shpangental, and Anand

Tharmaratnam’s (collectively, the “Individual Defamation

Defendants”) motion to dismiss pursuant to Federal Rules of




     1 (See Notice of Defendant IQVIA Inc.’s Motion to Dismiss
and to Strike Pursuant to Federal Rules of Civil Procedure
12(b)(6) and 12(f) (“IQVIA MTD”), dated Aug. 31, 2020 [dkt. no.
31]; see also Memorandum of Law in Support of Defendant IQVIA
Inc.’s Motion to Dismiss and To Strike Pursuant to Fed. R. Civ.
P. 12(b)(6) and 12(f) (“IQVIA Br.”), dated Aug. 31, 2020 [dkt.
no. 32]; Reply Memorandum in Further Support of Defendant IQVIA
Inc.’s Motion to Dismiss and To Strike Pursuant to Fed. R. Civ.
P. 12(b)(6) and 12(f), dated Oct. 13, 2020 [dkt. no. 51].)
                                       1
           Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 2 of 36



Civil Procedure 12(b)(2) and 12(b)(6). 2           Plaintiff Iris Hillel

opposes the motions. 3        For the reasons below, the motions to

dismiss are GRANTED, and the motion to strike is DENIED as moot.

  I.        Background

       Between 2004 and 2012, Plaintiff worked for both IMS

Holdings, Inc. (“IMS”) and Quintiles Transnational Holdings,

Inc. (“Quintiles”) in various management positions.               (Amended

Complaint (“Am. Compl.”), dated July 30, 2020 [dkt. no. 25]

¶¶ 24-25.)       After Plaintiff left Quintiles, IMS and Quintiles

merged and “[t]he combined organization was renamed IQVIA.”

(Id. ¶ 26.)        Between 2013 and 2019, Plaintiff held various

senior management roles at other healthcare and life-sciences

companies.       (Id. ¶¶ 27-29.)



       (See Notice of Motion to Dismiss Pursuant to Federal Rules
       2

of Civil Procedure 12(b)(2) and 12(b)(6) by Defendants Prasanna
Pitale, Alistair Grenfell, Dikla Shpangental, and Anand
Tharmaratnam (“Ind. Defs. MTD”), dated Aug. 31, 2020 [dkt. no.
34]; Memorandum of Law in Support of Motion to Dismiss Pursuant
to Fed. R. Civ. P. 12(b)(2) and 12(b)(6) by Defendants Prasanna
Pitale, Alistair Grenfell, Dikla Shpangental, and Anand
Tharmaratnam, dated Aug. 31, 2020 [dkt. no. 34]; Reply
Memorandum in Further Support of Motion to Dismiss Pursuant to
Fed. R. Civ. P. 12(b)(2) and 12(b)(6) by Defendants Pitale,
Grenfell, Shpangental, and Tharmaratnam, dated Oct. 13, 2020
[dkt. no. 52].)

       (See Plaintiff Iris Hillel’s Memorandum of Law in
       3

Opposition to Defendant IQVIA, Inc.’s Motion to Dismiss and
Strike (“Pl. Opp. to IQVIA”), dated Sept. 28, 2020 [dkt. no.
48]; Plaintiff Iris Hillel’s Memorandum of Law in Opposition to
Defendants Prasanna Pitale, Alistair Grenfell, Dikla
Shpangental, and Anand Tharmaratnam’s Motion to Dismiss (“Pl.
Opp. to Ind. Defs.”), dated Sept. 28, 2020 [dkt. no. 47].)
                                         2
             Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 3 of 36



         In August 2019, Plaintiff joined Defendants Obvio Health

USA, Inc. and Obvio Health Pte. Ltd. (collectively, “Obvio”) as

CEO. 4       At the time of Plaintiff’s hiring, Obvio and IQVIA were

“in the process of negotiating a large deal.”                (Id. ¶ 104.)

Given Plaintiff’s knowledge of IQVIA obtained from her past

employment, she “began working on the deal immediately.”                 (Id.

¶ 105.)         In the process, she worked closely with both IQVIA’s

legal team and Defendant Prasanna Pitale, a Senior Vice

President of Global Consumer Health at IQVIA and a member of

Obvio’s Board of Directors.            (Id. ¶¶ 15, 105.)

         However, Ms. Hillel’s course of employment at Obvio quickly

took a turn for the worse.             Only one week after Ms. Hillel

joined Obvio, Defendant Anand Tharmaratnam, IQVIA’s then-

President of Asia Pacific, informed Defendant Michael Shleifer 5

and non-party Laurent Benissan that Plaintiff had been fired

from IMS.         (Id. ¶¶ 18, 106.)      As a result of Mr. Tharmaratnam’s

statement, Plaintiff was required to provide Obvio with a “copy

of her resignation letter to assure them that she was telling

the truth about her resignation from IMS.”               (Id. ¶ 112.)




       (Am. Compl. ¶¶ 8-10, 30.) Defendant SPRIM Americas, Inc.
         4

(“SPRIM”) is Obvio’s parent company. (Id. ¶¶ 11, 31.) Neither
SPRIM nor Obvio joins the motions to dismiss.

       Mr. Shleifer is the Co-Founder and Managing Partner of
         5

SPRIM. (Id. ¶ 13.) Mr. Shleifer does not join either motion to
dismiss.
                                           3
         Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 4 of 36



     Shortly thereafter, on December 20, 2019, Plaintiff learned

from Defendant Ivan Jarry 6 that Mr. Pitale had “informed him of

two additional . . . statements” made about her by IQVIA

employees.     (Id. ¶ 114.)     First, Defendant Alistair Grenfell,

IQVIA’s President for Europe, the Middle East, Africa and South

Asia, said that he “did not want Ms. Hillel to work with IQVIA

in Europe.”      (Id. ¶¶ 16, 115.)     Second, Dikla Shpangental,

IQVIA’s Vice President for Israel, “stated that she would not

attend any meetings with ObvioHealth if Ms. Hillel was going to

be present.”      (Id. ¶¶ 17, 116.)     Those statements, which were

made shortly before the Obvio-IQVIA deal was set to close, left

Plaintiff “dumbfounded” because “she had never had any issues

working with any of these individuals” and both knew of her

“exemplary performance” and “positive relationships with IQVIA

employees and clients.”        (Id. ¶¶ 117, 120, 123, 129.)

     Plaintiff asserts that there are no legitimate business

reasons for Mr. Tharmaratnam, Mr. Pitale, Mr. Grenfell, and Ms.

Shpangental to have made those statements.           (Id. ¶¶ 110, 121,

124, 137.)     Instead, Plaintiff suggests that those declarations

were made (1) to harm her professional reputation and to

interfere with her employment at Obvio and (2) to undermine




     6 Mr. Jarry is Obvio’s current CEO and a Co-Founder and
Managing Partner of SPRIM. (Am. Compl. ¶ 14.) Mr. Jarry does
not join in either motion to dismiss.
                                       4
         Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 5 of 36



Obvio’s efforts to consummate deals with third parties that

would have been competitive to IQVIA’s services.            (Id. ¶¶ 110,

121, 124, 129-132, 134, 136.)         Under the terms of their deal,

Obvio could continue such work during a six-month transition

period following the deal’s closing.            (Id. ¶¶ 129-132.)

     Events came to a boil on March 23, 2020.            That morning, Ms.

Hillel was in a car accident, which required her to be

hospitalized.      (Id. ¶¶ 156-157.)        A few hours after informing

Mr. Jarry of the accident, Plaintiff received an email from

Cheryl Walter, Chief Talent Officer at SPRIM, informing her that

her employment was being terminated.            (Id. ¶ 159.)   Plaintiff’s

termination letter stated that she was “unable to perform or

execute the full range of duties expected of the Chief Executive

Officer of Obvio.”       (Id. ¶ 160.)       Plaintiff alleges that her

firing was caused, at least in part, by the IQVIA employees’

statements.      (Id. ¶¶ 164-165.)

     A few months later, Plaintiff filed this action, asserting,

inter alia, claims for defamation, defamation per se, and

tortious interference with prospective economic relations.                (See

Complaint, dated June 17, 2020, [dkt. no. 1].)            IQVIA moved to

dismiss the complaint, 7 but Plaintiff amended her complaint as of


     7 (See Notice of Motion to Dismiss Pursuant to Fed. R. Civ.
P. 12(b)(6) by Defendant IQVIA, Inc., dated July 8, 2020 [dkt.
no. 12]; see also Memorandum of Law in Support of Defendant
                              (continued on following page)
                                        5
         Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 6 of 36



right.     Shortly thereafter, IQVIA and the Individual Defamation

Defendants moved to dismiss the Amended Complaint for failure to

state a claim.      (See IQVIA MTD at 1; Ind. Defs. MTD at 2.)            The

Individual Defamation Defendants, all of whom are citizens and

residents of foreign countries, 8 separately moved to dismiss the

claims against them for lack of personal jurisdiction.             (See

Ind. Defs. MTD at 1-2.)        Plaintiff opposes both motions.       (See

Pl. Opp. to IQVIA at 1; Pl. Opp. to Ind. Defs. at 1.)             Discovery

has been stayed pending the Court’s resolution of the motions.

(See Order, dated Oct. 28, 2020 [dkt. no. 57] at 5.)

  II.     Legal Standards

          a. Fed. R. Civ. P. 12(b)(2)

     “A plaintiff bears the burden of demonstrating personal

jurisdiction over a person or entity against whom it seeks to

bring suit.”      Troma Entm’t, Inc. v. Centennial Pictures Inc.,

729 F.3d 215, 217 (2d Cir. 2013).          “In order to survive a motion



(continued from previous page)
IQVIA Inc.’s Motion to Dismiss Pursuant to Fed. R. Civ. P.
12(b)(6) (“IQVIA Original MTD”), dated July 8, 2020 [dkt. no.
13].)
     8 (See Am. Compl. ¶¶ 15-18; see also Declaration of Prasanna
Pitale in Support of Motion to Dismiss (“Pitale Decl.”), dated
Aug. 31, 2020 [dkt. no. 37] ¶ 2; Declaration of Alistair
Grenfell in Support of Motion to Dismiss (“Grenfell Decl.”),
dated Aug. 31, 2020 [dkt. no. 38] ¶ 2; Declaration of Dikla
Shpangental in Support of Motion to Dismiss (“Shpangental
Decl.”), dated Aug. 31, 2020 [dkt. no. 39] ¶ 2; Declaration of
Anand Tharmaratnam in Support of Motion to Dismiss
(“Tharmaratnam Decl.”), dated Aug. 31, 2020 [dkt. no. 40] ¶ 2).)
                                       6
         Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 7 of 36



to dismiss for lack of personal jurisdiction, a plaintiff must

make a prima facie showing that jurisdiction exists.”             Eades v.

Kennedy, PC Law Offices, 799 F.3d 161, 167-68 (2d Cir. 2015).

“Th[at] prima facie showing must include an averment of facts

that, if credited by the ultimate trier of fact, would suffice

to establish jurisdiction over the defendant.”            O’Neill v. Asat

Tr. Reg. (In re Terrorist Attacks on Sept. 11, 2001), 714 F.3d

659, 673 (2d Cir. 2013) (quotation marks omitted).

     “In evaluating whether the requisite showing has been

made,” the Court must “construe the pleadings and any supporting

materials in the light most favorable to the plaintiffs.” 9               The

Court will not, however, “draw argumentative inferences in the

plaintiff’s favor” or “accept as true a legal conclusion couched

as a factual allegation.”        O’Neill, 714 F.3d at 673.

          b. Fed. R. Civ. P. 12(b)(6)

     To survive a Rule 12(b)(6) motion to dismiss, the plaintiff

must plead sufficient facts “to state a claim to relief that is

plausible on its face.”        Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007).      “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw



     9 Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 732
F.3d 161, 167 (2d Cir. 2013). “[C]ourts may rely on . . .
materials outside the pleading[s] when ruling on 12(b)(2)
motions.” Mount Whitney Invs., LLLP v. Goldman Morgenstern &
Partners Consulting, LLC, No. 15 Civ. 4479 (ER), 2017 WL
1102669, at *3 (S.D.N.Y. Mar. 23, 2017).
                                       7
      Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 8 of 36



the reasonable inference that the defendant is liable for the

misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   That “standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.”       Palin v. New York Times Co.,

940 F.3d 804, 810 (2d Cir. 2019).       Evaluating “whether a

complaint states a plausible claim for relief” is “a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”       Iqbal, 556 U.S. at 679.

     When considering a motion to dismiss, the Court “accept[s]

as true all factual allegations and draw[s] from them all

reasonable inferences.”     Dane v. UnitedHealthcare Ins. Co., 974

F.3d 183, 188 (2d Cir. 2020).      It is not required, however, “to

credit conclusory allegations or legal conclusions couched as

factual allegations.”    Id. (ellipsis omitted).       “Accordingly,

threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”

Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (cleaned up).

“While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.”

Iqbal, 556 U.S. at 679.

     Because Plaintiff’s claims against IQVIA and the Individual

Defamation Defendants arise under state law, the Court “must

follow the law as enunciated by the highest court of the state,

                                    8
         Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 9 of 36



here, the New York Court of Appeals.”          Rodland v. Judlau

Contracting, Inc., 844 F. Supp. 2d 359, 363 (S.D.N.Y. 2012).               If

the Court of Appeals has not definitively ruled, the “Court is

bound to apply the law as interpreted by a state’s intermediate

appellate courts unless there is persuasive evidence that the

state’s highest court would reach a different conclusion.”                V.S.

v. Muhammad, 595 F.3d 426, 432 (2d Cir. 2010).

          c. Personal Jurisdiction

     “Personal jurisdiction over a foreign defendant . . .

requires a two-step inquiry.”         Shovah v. Roman Catholic Diocese

of Albany, N.Y., Inc. (In re Roman Catholic Diocese of Albany,

N.Y., Inc.), 745 F.3d 30, 37 (2d Cir. 2014).           First, the Court

“appl[ies] the forum state’s long-arm statute” to determine

whether jurisdiction is legislatively authorized.            Chloe v.

Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 163 (2d Cir.

2010).     Second, if jurisdiction lies, the Court turns to

“whether the exercise of personal jurisdiction . . . comports

with the Due Process Clause.”         Sonera Holding B.V. v. Cukurova

Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014) (per curiam).

     New York’s long-arm statute “does not extend in all

respects to the constitutional limits established by

International Shoe . . . and its progeny,” so the “state

statutory and federal constitutional standards are . . . not co-




                                       9
      Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 10 of 36



extensive.” 10    New York’s long-arm statute enumerates specific

acts for which jurisdiction is authorized.        That statute

provides, in relevant part, that “[a]s to a cause of action

arising from any of the acts enumerated in this section, a court

may exercise personal jurisdiction over any non-domiciliary

. . . who in person or through an agent . . . transacts any

business within the state or contracts anywhere to supply goods

or services in the state.”      N.Y. C.P.L.R. § 302(a)(1).       “In

determining the strength of the contacts” under that provision,

federal courts “look to the totality of Defendants’ contacts

with the forum state.”      Chloe, 616 F.3d at 164.

     “New York courts evaluating specific jurisdiction under

section 302(a)(1) look to both the language of the statute and

the relation between the alleged conduct and the cause of

action.”   Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d

Cir. 2007).      To determine whether section 302(a)(1) authorizes

jurisdiction, “a court must decide (1) whether the defendant

transacts any business in New York and, if so, (2) whether this

cause of action arises from such a business transaction.”

Licci, 673 F.3d at 60 (cleaned up).


     10Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673
F.3d 50, 60–61 (2nd Cir. 2012) (citation omitted). It will be
the “rare” case, however, where New York’s long-arm statute
permits jurisdiction but the Due Process Clause does not. D&R
Glob. Selections, S.L. v. Bodega Olegario Falcon Pineiro, 78
N.E.3d 1172, 1177 (N.Y. 2017).
                                    10
      Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 11 of 36



     When applying section 302(a)(1), courts “first determine if

[the] defendant purposefully availed itself of the privilege of

conducting activities in the state by transacting business in

New York.” 11   “A non-domiciliary defendant transacts business in

New York when on his or her own initiative, the non-domiciliary

projects himself or herself into this state to engage in a

sustained and substantial transaction of business.”          D&R Glob.

Selections, 78 N.E.3d at 1175 (brackets omitted).          In other

words, “where the non-domiciliary seeks out and initiates

contact with New York, solicits business in New York, and

establishes a continuing relationship, a non-domiciliary can be

said to transact business within the meaning of [section]

302(a)(1).”     Paterno v. Laser Spine Inst., 23 N.E.3d 988, 993

(N.Y. 2014).     “Although it is impossible to precisely fix those

acts that constitute a transaction of business,” Fischbarg v.

Doucet, 880 N.E.2d 22, 26 (N.Y. 2007), “New York courts do not

interpret ‘transacting business’ to include mere defamatory

utterances sent into the state,” Best Van Lines, 490 F.3d at 248

(alterations omitted).


     11D&R Glob. Selections, 78 N.E.3d at 1175 (quotation marks
omitted). “This ‘purposeful availment’ language defining
‘transacting business’ has been adopted by the New York Court of
Appeals from Supreme Court cases analyzing the constitutional
limitations on a state’s power to assert personal jurisdiction
over a non-domiciliary defendant.” Best Van Lines, 490 F.3d at
247 (cleaned up) (citing Kreutter v. McFadden Oil Corp., 522
N.E.2d 40, 43 (N.Y. 1988)).
                                    11
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 12 of 36



     “In addition” to transacting business in New York, “the

plaintiff’s cause of action must have an ‘articulable nexus’ or

‘substantial relationship’ with the defendant’s transaction of

business” in the state.    D&R Glob. Selections, 78 N.E.3d at 1176

(quoting Licci v. Lebanese Canadian Bank, 984 N.E.2d 893, 900

(N.Y. 2012)).   That standard is “relatively permissive,”

requiring, “[a]t the very least, [that] there must be a

relatedness between the transaction and the legal claim such

that the latter is not completely unmoored from the former.”

D&R Glob. Selections, 78 N.E.3d at 1176 (quotation marks

omitted).   But “[j]urisdiction is not justified . . . where the

relationship between the claim and transaction is too

attenuated, and a connection that is ‘merely coincidental’ is

insufficient to support jurisdiction.”       Licci, 673 F.3d at 66

(cleaned up).   Relevantly, when applying this prong, New York

courts have found “that they lacked jurisdiction over out-of-

state defendants accused of having uttered defamatory falsehoods

where the defamation claim did not arise from the defendants’

specific business transactions in New York.”        Best Van Lines,

490 F.3d at 249–50 (cleaned up).

       d. Defamation and Defamation Per Se

     “Defamation, consisting of the twin torts of libel and

slander, is the invasion of the interest in a reputation and

good name.”   Albert v. Loksen, 239 F.3d 256, 265 (2d Cir. 2001)

                                   12
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 13 of 36



“[M]aking a false statement that tends to expose a person to

public contempt, hatred, ridicule, aversion or disgrace

constitutes defamation.”    Tannerite Sports, LLC v. NBCUniversal

News Grp., 864 F.3d 236, 244 (2d Cir. 2017) (quoting Thomas H.

v. Paul B., 965 N.E.2d 939, 942 (N.Y. 2012)).        The elements of a

defamation claim are (1) “a false statement,” (2) “published

without privilege or authorization to a third party,” (3)

“constituting fault as judged by, at a minimum, a negligence

standard,” and (4) “either caus[ing] special harm or

constitut[ing] defamation per se.” 12

     “A statement is not defamatory if it is privileged or

authorized.”   Wexler v. Allegion (UK) Ltd., 374 F. Supp. 3d 302,

311 (S.D.N.Y. 2019).    “New York recognizes a ‘common interest’

qualified privilege that protects communications ‘made by one

person to another upon a subject in which both have an




     12Watson v. NY Doe 1, 439 F. Supp. 3d 152, 160 (S.D.N.Y.
2020) (quoting Kamchi v. Weissman, 1 N.Y.S.3d 169, 180 (2d Dep’t
2014)); accord Conklin v. Laxen, 118 N.Y.S.3d 893, 896 (4th
Dep’t 2020); Levy v. Nissani, 115 N.Y.S.3d 418, 420 (2d Dep’t
2020); Greenberg v. Spitzer, 62 N.Y.S.3d 372, 383 (2d Dep’t
2017); Rosner v. Amazon.com, 18 N.Y.S.3d 155, 157 (2d Dep’t
2015); Accadia Site Contracting, Inc. v. Skurka, 10 N.Y.S.3d
772, 774 (2d Dep’t 2015); D’Amico v. Corr. Med. Care, Inc., 991
N.Y.S.2d 687, 694 (4th Dep’t 2014); see also Tannerite, 864 F.3d
at 245 (“To prove a claim for defamation, a plaintiff must show:
(1) a false statement that is (2) published to a third party (3)
without privilege or authorization, and that (4) causes harm,
unless the statement is one of the types of publications
actionable regardless of harm.” (quoting Stepanov v. Dow Jones &
Co., 987 N.Y.S.2d 37, 41–42 (1st Dep’t 2014))).
                                   13
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 14 of 36



interest.’”   Chao v. Mount Sinai Hosp., No. 10–CV–2869, 2010 WL

5222118, at *7 (S.D.N.Y. Dec. 17, 2010) (quoting Liberman v.

Gelstein, 605 N.E.2d 344, 349 (1992)).       “This privilege

encompasses a defamatory communication on any subject matter in

which the party communicating has an interest made to a person

having a corresponding interest.”       Chandok v. Klessig, 632 F.3d

803, 815 (2d Cir. 2011) (quotation marks and ellipsis omitted).

The privilege frequently arises in the context of workplace

communications.    See, e.g., Ratajack v. Brewster Fire Dep’t,

Inc. of the Brewster-Se. Joint Fire Dist., 178 F. Supp. 3d 118,

160–61 (S.D.N.Y. 2016) (collecting cases).

     The “qualified privilege may be overcome by a showing

either” of (1) constitutional, i.e., “actual,” malice, or (2)

“common-law malice.”    Chandok, 632 F.3d at 815.      The difference

between the two “is that the former focuses on the defendant’s

attitude toward the plaintiff, the latter on the defendant’s

attitude toward the truth.”     Konikoff v. Prudential Ins. Co. of

Am., 234 F.3d 92, 99 (2d Cir. 2000).      “At the pleadings stage, a

plaintiff can overcome the common interest privilege by

alleging” either variety of malice, but “[m]ere conclusory

allegations, or charges based upon surmise, conjecture, and

suspicion are insufficient to defeat the claim of qualified

privilege.”   Thai v. Cayre Grp., Ltd., 726 F. Supp. 2d 323, 330

(S.D.N.Y. 2010).

                                   14
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 15 of 36



     “When actual malice in making a defamatory statement is at

issue, the critical question is the state of mind of those

responsible for the publication.”       Palin, 940 F.3d at 810.

Actual malice means publication “with knowledge that the

statements were false or with reckless disregard as to their

falsity.”   Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015).

“Reckless disregard as to falsity means that the statement is

made with a high degree of awareness of the publication’s

probable falsity or while the defendant in fact entertained

serious doubts as to the truth of the publication.”         Albert, 239

F.3d at 272 (cleaned up).     “Mere falsity, however, is not enough

to establish malice.”    Ratajack, 178 F. Supp. 3d at 162.

     “Common-law malice,” on the other hand, “means spite or ill

will.”   Chandok, 632 F.3d at 815 (alteration omitted) (quoting

Liberman, 605 N.E.2d at 349).     Unlike actual malice, common-law

malice “defeats the privilege only if it is the one and only

cause for the publication.”     Albert, 239 F.3d at 272 (quotation

marks omitted).   “In this context, . . . spite or ill will

refers not to [a] defendant’s general feelings about [the]

plaintiff, but to the speaker’s motivation for making the

defamatory statements.”    Liberman, 605 N.E.2d at 350.

Therefore, “[i]f the defendant’s statements were made to further

the interest protected by the privilege, it matters not that

defendant also despised plaintiff.”       Id.

                                   15
      Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 16 of 36



     How this qualified privilege operates in practice is

somewhat in flux.    Recent caselaw suggests that a plaintiff must

plead, as an element of her cause of action, that the allegedly

defamatory statement is not privileged. 13       Other caselaw,

however, suggests that the privilege operates as an affirmative

defense that is not properly resolved on a motion to dismiss. 14

The New York Court of Appeals has not yet reconciled these two

lines of cases.

          e. Tortious Interference with Prospective Business
             Relations

     “A claim for tortious interference with prospective

business relations does not require a breach of an existing

contract, but the party asserting the claim must meet a ‘more

culpable conduct’ standard.”      Law Offices of Ira H. Leibowitz v.

Landmark Ventures, Inc., 15 N.Y.S.3d 814, 818 (2d Dep’t 2015)

(quoting NBT Bancorp Inc. v. Fleet/Norstar Fin. Grp., Inc., 664

N.E.2d 492, 496 (N.Y. 1996)).      “Under New York law, . . . the

plaintiff must allege that (1) it had a business relationship



     13See, e.g., Watson, 439 F. Supp. 3d at 160; Conklin, 118
N.Y.S.3d at 896; Levy, 115 N.Y.S.3d at 420. For its part, the
Restatement supports that approach. RESTATEMENT (SECOND) OF TORTS §
558 (1977) (detailing the elements of a defamation claim,
including, inter alia, “an unprivileged publication to a third
party”).
     14See, e.g., Menaker v. C.D., No. 217-CV-5840 (DRH) (AYS),
2018 WL 5776533, at *6 (E.D.N.Y. Nov. 1, 2018); Giuffre v.
Maxwell, 165 F. Supp. 3d 147, 155 (S.D.N.Y. 2016); Demas v.
Levitsky, 738 N.Y.S.2d 402, 410 (3d Dep’t 2002).
                                    16
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 17 of 36



with a third party; (2) the defendant knew of that relationship

and intentionally interfered with it; (3) the defendant acted

solely out of malice, or used dishonest, unfair, or improper

means; and (4) the defendant’s interference caused injury to the

relationship.”   Kirch v. Liberty Media Corp., 449 F.3d 388, 400

(2d Cir. 2006) (quotation marks omitted).

     “Wrongful means include physical violence, fraud or

misrepresentation, civil suits and criminal prosecutions, and

some degrees of economic pressure.”      Astro Kings, LLC v.

Scannapieco, 127 N.Y.S.3d 493, 495 (2d Dep’t 2020) (quoting

Guard-Life Corp. v. S. Parker Hardware Mfg. Corp., 406 N.E.2d

445, 449 (N.Y. 1980)).    “[A]s a general rule, the defendant’s

conduct must amount to a crime or an independent tort”: “Conduct

that is not criminal or tortious will generally be lawful and

thus insufficiently culpable to create liability . . . .”

Carvel Corp. v. Noonan, 818 N.E.2d 1100, 1103 (N.Y. 2004)

(quotation marks omitted).     Actions “motivated, at least in

part, by economic self interest” are not taken for the sole

purpose of harming the plaintiff.       Out of Box Promotions, LLC v.

Koschitzki, 866 N.Y.S.2d 677, 680 (2d Dep’t 2008).

  III. Discussion

     “When the Court is confronted by a motion raising a

combination of Rule 12(b) defenses, it will pass on the

jurisdictional issues before considering whether a claim was

                                   17
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 18 of 36



stated by the complaint.”     Prospect Funding Holdings, LLC v.

Vinson, 256 F. Supp. 3d 318, 323 (S.D.N.Y. 2017).         Accordingly,

the Court will address the Individual Defamation Defendants’

motion before turning to IQVIA’s motion.

          a. Individual Defamation Defendants’ Motion
     Plaintiff avers that the Individual Defamation Defendants

are subject to this Court’s jurisdiction pursuant to section

302(a)(1) of New York’s long-arm statute. 15      Detailing fourteen

allegations based on the Amended Complaint, Plaintiff asserts

that section 302(a)(1)’s first prong is satisfied because “the

Individual [Defamation] Defendants, through their employment

with IQVIA, had business dealings with ObvioHealth within the

State of New York, including with Plaintiff herself and

Defendant Jarry.”    (Pl. Opp. to Ind. Defs. at 6.)       Moreover,

Plaintiff maintains that section 302(a)(1)’s second requirement




     15(See Pl. Opp. to Ind. Defs. at 4-5.) Because Plaintiff
invokes only that subsection to support personal jurisdiction,
the Court’s analysis will train on that provision. However, The
Court also observes that section 302(a)’s other subsections are
inapplicable. Subsection (a)(4) does not apply because none of
the Individual Defamation Defendants owns, uses, or controls
real property located in New York. (See Pitale Decl. ¶ 4;
Grenfell Decl. ¶ 4; Shpangental Decl. ¶ 4; Tharmaratnam Decl.
¶ 4.) Likewise, subsections (a)(2) and (a)(3) do not apply
because they specifically except defamation claims. See N.Y.
C.P.L.R. § 302(a)(2)-(3); see also Mount Whitney, 2017 WL
1102669, at *4 (“Where the entire claim sounds in defamation, a
plaintiff may not evade the statutory exception under Sections
302(a)(2) and (3) by recasting their cause of action as
something other than defamation.” (quotation marks omitted)).
                                   18
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 19 of 36



is satisfied because her defamation claims relate specifically

to the Individual Defamation Defendants’ “business dealings”

with Obvio as well as Mr. Jarry and Plaintiff, both of whom live

and work out of New York.     (Id. at 8.)    For the reasons below,

Plaintiff’s position misapprehends section 302(a)(1)’s standard.

     At the outset, it is important to recognize that Plaintiff

cannot impute IQVIA’s contacts with New York to the Individual

Defamation Defendants:    Employees’ contacts with a forum “are

not to be judged according to their employer’s activities

there.”    Calder v. Jones, 465 U.S. 783, 790 (1984).       Therefore,

even if jurisdiction is proper over IQVIA, jurisdiction over the

Individual Defamation Defendants “does not automatically

follow.”    Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781

n.13 (1984).    The Individual Defamation Defendants’ “contacts

with the forum State must be assessed individually,” id., and

the Court can only exercise jurisdiction if (1) they transacted

business in New York and (2) Plaintiff’s claims arose from that

business, see Licci, 673 F.3d at 60.

     The Amended Complaint falls short on both fronts.          The

Individual Defamation Defendants--all of whom, as Plaintiff

admits, reside abroad, (see Am. Compl. ¶¶ 15-18)--have few

contacts with New York.    Mr. Pitale, who has the most, has only

traveled to the state for business four times since Plaintiff’s

employment at Obvio began, spending less than two weeks there in

                                   19
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 20 of 36



total.   (See Pitale Decl. ¶ 5.)     Over that same period, Mr.

Grenfell has only made two such trips, spending less than a week

in New York in total.    (See Grenfell Decl. ¶ 5.)       Going further,

during the same timeframe, Mr. Tharmaratnam has traveled to New

York only once to attend a single meeting unrelated to Obvio,

and Ms. Shpangental has not been to New York at all.         (See

Tharmaratnam Decl. ¶ 5; Shpangental Decl. ¶ 5.)

     In fact, the lion’s share of Plaintiff’s cited allegations

merely assert, appearing to rely on IQVIA’s ongoing negotiations

with Obvio, that the Individual Defamation Defendants “engaged

in tortious interference and defamed Ms. Hillel while she was

working and living in New York.”        (Pl. Opp. to Ind. Defs. at 6

(emphasis added); see also id. at 7 (making identically worded

allegations as to Mr. Tharmaratnam, Mr. Grenfell, and Ms.

Shpangental).)   That is plainly insufficient.       “New York courts

construe ‘transacts any business within the state’ more narrowly

in defamation cases,” and “uttering a defamation” into New York,

“no matter how loudly, is not a ‘transaction of business’ that

may provide the foundation for personal jurisdiction.”          Best Van

Lines, 490 F.3d at 248 (alterations omitted).        “[S]omething

more” is necessary, id. at 249, but the Amended Complaint offers

precious little.   Save for one allegation regarding Mr. Pitale,

Plaintiff alleges no negotiations, communications,

correspondence, discussions, or any other conduct--beyond some

                                   20
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 21 of 36



general involvement in the IQVIA-Obvio deal--undertaken by the

Individual Defamation Defendants that could constitute their

reaching into New York to transact business.        Plaintiff’s cases,

all of which involved that “something more,” are inapposite. 16

     Plaintiff does point to one Obvio-related business trip

that Mr. Pitale made to New York in November 2019, (see id. at 6

(citing Pitale Decl. ¶ 6)), which could be “sufficient to invoke

jurisdiction” if Mr. Pitale’s activities “were purposeful and

there is a substantial relationship between the transaction and

the claim[s] asserted.”    Eades, 799 F.3d at 168.       But that




     16See Golden Archer Invs., LLC v. Skynet Fin. Sys., No. 11
CIV. 3673 RJS, 2012 WL 123989, at *5 (S.D.N.Y. Jan. 3, 2012)
(holding that personal jurisdiction was appropriate related to
contract (not defamation) claim where, “[a]fter entering the
contract, Skynet regularly communicated with Golden Archer in
New York through e-mails, phone calls, and online video
conferences to discuss the project development”); Edward B.
Beharry & Co., Ltd. v. Bedessee Imports Inc., No. 09-CV-0077
(DLI) (JMA), 2010 WL 1223590, at *3 (E.D.N.Y. Mar. 23, 2010)
(“[P]laintiff alleges that defendant contributed to the
publication of the allegedly defamatory remarks in The Caribbean
New Yorker, which is distributed in New York.”); World Wrestling
Fed’n Entm’t, Inc. v. Bozell, 142 F. Supp. 2d 514, 533 (S.D.N.Y.
2001) (holding that personal jurisdiction was proper where the
defendant “appeared in a fundraising video for the PTC,” which
contained the defamatory statements and “which was distributed
to New York residents”); Montgomery v. Minarcin, 693 N.Y.S.2d
293, 296 (3d Dep’t 1999) (holding that jurisdiction was proper
where “it [wa]s undisputed that all of the operative facts
giving rise to plaintiff’s claims occurred in this State”);
Modica v. Westchester Rockland Newspapers, Inc., 283 N.Y.S.2d
939, 941 (N.Y. Sup. Ct. 1967) (holding that personal
jurisdiction was proper where “[t]here [was] no question but
that the act complained of was connected with the transaction of
business in the State of New York”).
                                   21
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 22 of 36



“substantial relationship” is wholly absent--the Amended

Complaint does not allege that any of the defamatory statements

related to Mr. Pitale’s trip.     In fact, Mr. Pitale’s November

2019 trip appears to be sandwiched between the defamatory

statements, which were allegedly made in August 2019 and

December 2019.   (See Am. Compl. ¶¶ 30, 106, 114.)

     Even if the Individual Defamation Defendants’ minimal ties

to New York would be enough to satisfy the transacting business

criterion, Plaintiff still must show that her claims “aris[e]

from” those transactions.     Licci, 673 F.3d at 60.      She cannot.

When considering defamation claims, New York Courts have

“concluded that they lacked jurisdiction . . . where the . . .

claim did not arise from the defendants’ specific business

transactions in New York.”     Best Van Lines, 490 F.3d at 249–50

(emphasis added) (quotation marks omitted).        However, as just

mentioned, Plaintiff does not relate any of the allegedly

defamatory statements to Mr. Pitale’s travel to New York.          And

the connections between the claims and the other Individual

Defamation Defendants’ contacts are even more attenuated.

Plaintiff does not allege that Mr. Tharmaratnam’s or Mr.

Grenfell’s statements were made in connection with any of their

minimal New-York-targeting activities.       Likewise, the claim

against Ms. Shpangental, who has not been to New York and who is

not alleged to have even spoken with anyone there since January

                                   22
      Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 23 of 36



2019, is even further removed.      In fact, the Amended Complaint

recognizes that all the alleged statements “had no connection to

[the Individual Defamation Defendants’] business dealings and

were separate and apart from any business relationship between

IQVIA, ObvioHealth and SPRIM.”      (Am. Compl. ¶ 137.)      Therefore,

Plaintiff’s claims premised on those statements do not arise

from the Individual Defamation Defendants’ contacts (or lack

thereof) with New York. 17

     In sum, Plaintiff’s contacts provide the only nexus between

the Individual Defamation Defendants, “the forum, and the

litigation.”   Walden v. Fiore, 571 U.S. 277, 284 (2014).          But

Plaintiff cannot leverage her own contacts with New York to

bootstrap personal jurisdiction over non-domiciliary defendants.

Id. (“[T]he relationship must arise out of contacts that the

defendant himself creates with the forum State.” (quotation

marks omitted)).    Accordingly, Plaintiff’s claims against the

Individual Defamation Defendants must be dismissed.


     17See, e.g., Wilder v. News Corp., No. 11 Civ. 4947 (PGG),
2015 WL 5853763, at *11 (S.D.N.Y. Oct. 7, 2015) (“[I]t is
irrelevant that Brooks traveled to the United States to discuss
NI Group’s budget, because Plaintiffs do not allege that these
discussions relate in any way to the conduct underlying the
instant case.”); Penachio v. Benedict, No. 10 Civ. 371 (SCR)
(PED), 2010 WL 4505996, at *4 (S.D.N.Y. Nov. 9, 2010) (Preska,
J.) (holding that “while Defendants have observed proceedings in
New York, contacted parties to the proceedings, and allegedly
have some profit-making objective related to proceedings, the
connection between the defamatory act and Defendants’ dealings
in New York is insufficient” to support personal jurisdiction).
                                    23
       Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 24 of 36



       As a last attempt to avoid dismissal, Plaintiff posits that

the Court should “allow for targeted jurisdictional discovery.”

(Pl. Opp. to Ind. Defs. at 10.)        The Court declines Plaintiff’s

invitation.    Plaintiff has not established a prima facie basis

for jurisdiction, even after having already amended her

complaint.    The Court of Appeals has limited the availability of

jurisdictional discovery when a plaintiff fails to clear that

hurdle, see, e.g., Jazini v. Nissan Motor Co., 148 F.3d 181,

185-86 (2d Cir. 1998), and “district courts routinely reject

requests for jurisdictional discovery” under similar

circumstances, G31000 N. Am., Inc. v. Paris, No. 14-CV-3885

(VEC), 2014 WL 6604790, at *6 (S.D.N.Y. Nov. 21, 2014) (cleaned

up).

         b. IQVIA’s Motion

       With her claims against the Individual Defamation

Defendants dismissed, Plaintiff is left with only her claims

against IQVIA.     Plaintiff asserts three, all of which arise

under New York law: (1) defamation; (2) defamation per se, and

(3) tortious interference with prospective business relations.

(Am. Compl. ¶¶ 207-231.)      The Court addresses each in turn.

                1. Defamation and Defamation Per Se

       IQVIA contends that dismissal of Plaintiff’s defamation

claims is proper because the alleged statements are protected by




                                     24
      Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 25 of 36



New York’s qualified common interest privilege.         (See IQVIA Br.

at 8-12.)   Recall that the following statements are at issue:

  •   Mr. Tharmaratnam told Mr. Shleifer and Mr. Benissan that
      Plaintiff “had been fired from IMS.” (Am. Compl. ¶ 106.)

  •   Mr. Pitale told Mr. Jarry that Mr. Grenfell and Ms.
      Shpangental had made two statements regarding Plaintiff.
      (Id. ¶ 114.)

  •   Mr. Grenfell stated that he “did not want Ms. Hillel to
      work with IQVIA in Europe.” (Id. ¶ 115.)

  •   Ms. Shpangental stated that “she would not attend any
      meetings with ObvioHealth if Ms. Hillel was going to be
      present.” (Id. ¶ 116.)

IQVIA maintains that the privilege applies to those statements

for two reasons: (1) they were made in the context of the

ongoing negotiations related to the IQVIA-Obvio deal, a venture

in whose success both parties shared an interest, (see IQVIA Br.

at 8-11); and (2) Plaintiff has failed plausibly to allege

malice to overcome the privilege, (see id. at 11-12).          Plaintiff

counters with three points: (1) the Court cannot properly

consider the privilege at the motion-to-dismiss stage, (see Pl.

Opp. to IQVIA at 11-13); (2) the Amended Complaint’s allegations

show that the privilege does not apply, (see id. at 13-15); and

(3) should the privilege apply, the Amended Complaint

sufficiently alleges malice, (see id. at 15-17).

      As an initial matter, Plaintiff contends “that the common

interest privilege cannot, as a matter of law, form the basis

for a motion to dismiss at the pleading stage.”         (Id. at 13.)

                                    25
      Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 26 of 36



“Indeed,” Plaintiff suggests, “every court that has taken on the

issue has” reached that conclusion.       (Id. at 11.)     The caselaw,

Plaintiff asserts, uniformly confirms that the privilege

operates as an affirmative defense whose elements IQVIA bears

the burden to prove “through evidence.”        (Id.)   Based on that,

Plaintiff maintains that the privilege may not be considered

until summary judgment at the earliest.        (See id. at 11-13.)

     Plaintiff has overplayed her hand:        The caselaw is not

nearly as one-sided as she suggests.       True enough, there is

caselaw that supports Plaintiff’s characterization of the

privilege.   See, e.g., Demas, 738 N.Y.S.2d at 410.         But

Plaintiff fails to account for the competing (and more recent)

line of cases from New York courts that recognizes that a

plaintiff must establish, as an element of her claim, that the

allegedly defamatory statement is not privileged.          See, e.g.,

Conklin, 118 N.Y.S.3d at 896; Levy, 115 N.Y.S.3d at 420.           Given

that latter branch of caselaw, which is of a more modern

vintage, the Court finds that considering Plaintiff’s ability

(or lack thereof) to overcome the privilege is proper on a

motion to dismiss. 18


     18See, e.g., Hosain-Bhuiyan v. Barr Labs., Inc., No. 17 CV
114 (VB), 2017 WL 4122621, at *4-5 (S.D.N.Y. Sept. 14, 2017)
(dismissing plaintiff’s claim for failure to plead malice
sufficient to overcome the common interest privilege); Orenstein
v. Figel, 677 F. Supp. 2d 706, 711 (S.D.N.Y. 2009) (rejecting as
                              (continued on following page)
                                    26
       Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 27 of 36



       Next, Plaintiff avers that the privilege does not apply at

all.    (See Pl. Opp. at 13-15.)     To support that, Plaintiff

points out that “nowhere in the Amended Complaint is it alleged

that the defamatory statements at issue were designed to further

any common interest between” Obvio and IQVIA.          (Id. at 14.)

Instead, Plaintiff suggests that the statements were contrary to

Obvio’s interests because they were, in fact, uttered for the

purpose of undermining Obvio’s business opportunities that were

competitive to IQVIA’s.      (See id. at 14-15.)

       Plaintiff’s contention misses the mark.        Plaintiff’s

alleging one motivation for the IQVIA employees’ statements,

even one counter to Obvio’s goals, does not necessarily mean

that the common interest privilege does not apply.           For the

privilege to apply, IQVIA and Obvio need only have a

“corresponding” interest.       E.g., Mughetti v. Makowski, 79

N.Y.S.3d 749, 751 (3d Dep’t 2018) (emphasis added); Chandok, 632

F.3d at 815 (same).      That interest need not be identical or even

aligned.    See, e.g., Yong Ki Hong v. KBS Am., Inc., 951 F. Supp.

2d 402, 437 (E.D.N.Y. 2013).       Indeed, the privilege can (and




(continued from previous page)
“unavailing” argument that defendant cannot raise common
interest privilege on motion to dismiss “in light of the
incorporation of a lack of privilege into the elements of a
defamation claim”).
                                     27
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 28 of 36



should) apply even if the parties’ interests, though common in

subject, are diametrically opposed. 19

     From the face of the complaint, the Court easily concludes

that a common interest exists: IQVIA and Obvio had a significant

business relationship with serious financial stakes. 20        Indeed,

as Plaintiff acknowledges, IQVIA and Obvio were in the process

of negotiating a “large deal” during Plaintiff’s tenure with

Obvio, and Plaintiff was “heavily involved” with that deal from

her first day on the job.     (Am. Compl. ¶¶ 104, 139; see also id.

¶¶ 105, 113.)   An employee’s fitness to work on that deal--

particularly in a role as significant as Plaintiff’s--obviously

relates to that common interest. 21     Thus, Plaintiff’s suggestions



     19See Yong Ki Hong, 951 F. Supp. 2d at 437. That makes
sense considering the privilege’s purpose is to protect debate
by permitting “an interested participant to defend his position
vigorously without fear of being penalized for his statements
should some of them actually turn out to be erroneous.”
Stillman v. Ford, 238 N.E.2d 304, 307 (N.Y. 1968).
     20Courts have found such an interest to be sufficient to
apply the privilege. See, e.g., Travelex Currency Servs., Inc.
v. Puente Enters., Inc., No. 18 CIV. 1736 (ER), 2019 WL 1259102,
at *10 (S.D.N.Y. Mar. 19, 2019) (suggesting that the common
interest privilege applies “when parties discuss a topic
concerning their business relationship”); Grayson v. Ressler &
Ressler, 271 F. Supp. 3d 501, 515 (S.D.N.Y. 2017) (same); Rupert
v. Sellers, 411 N.Y.S.2d 75, 82 (4th Dep’t 1978) (stating that
the privilege applies where the parties have a “common interest
in the same property, business or business relationship”).
     21During oral argument, Plaintiff’s counsel repeatedly
asserted that the privilege did not apply because the alleged
statements were not made “in furtherance” of any common interest
                              (continued on following page)
                                   28
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 29 of 36



regarding IQVIA’s supposed ulterior motives are relevant only to

the extent that they evidence malice.

     Finally, Plaintiff maintains that “the Amended Complaint

plainly alleges facts sufficient to support a finding of actual

malice.”   (Pl. Opp. to IQVIA at 16.)       Again, however, Plaintiff

misses the mark.   Although Plaintiff consistently uses the term

“actual malice,” she appears to make at least some arguments

that sound in common-law malice.        In any event, Plaintiff has

failed to plead sufficient plausible, non-conclusory facts to

defeat the privilege under either standard.

     Related to common-law malice, Plaintiff suggests that the

allegedly defamatory statements “had no legitimate business

purposes and were clearly made with the intent to harm Ms.

Hillel’s professional reputation and interfere with her

employment relationship.”     (Id. at 17 (brackets omitted).)

Those conclusory assertions “are not entitled to a presumption




(continued from previous page)
between the parties. (E.g., Transcript of Oral Argument (“OA
Tr.”), dated Jan. 13, 2021 [dkt. no. 59] at 33:1-4 (“I don’t
have the case in front of me, but I do know that as a matter of
black letter law, the statements have to be made in furtherance
of a common interest, not simply the fact that a common interest
exists . . . .”).) But Plaintiff cites no case that purports to
establish such a requirement, and the Court is aware of none.
The common interest “privilege encompasses a defamatory
communication on any subject matter in which the party
communicating has an interest made to a person having a
corresponding interest.” Chandok, 632 F.3d at 815 (quotation
marks and ellipsis omitted). Nothing more is required.
                                   29
       Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 30 of 36



of truthfulness and are insufficient to overcome the common

interest privilege.”      Fuji Photo Film U.S.A., Inc. v. McNulty,

669 F. Supp. 2d 405, 416 (S.D.N.Y. 2009).          Even so, to the

extent that Plaintiff suggests that IQVIA acted with “malicious

motives,” (Pl. Opp. to IQVIA at 17.), that malice is alleged to

have been targeted, at least in part, at Obvio. 22         Plaintiff’s

allegations regarding possible malice against Obvio do not help

her overcome the privilege.       See Konikoff, 234 F.3d at 99

(noting that common-law malice “focuses on the defendant’s

attitude toward the plaintiff”).          To the contrary, Plaintiff’s

allegation that the IQVIA employees made their statements to

undermine Obvio’s business interests means that, definitionally,

those statements were not uttered for the sole purpose of

harming Plaintiff.     See Out of Box, 866 N.Y.S.2d at 680.

        As for actual malice, Plaintiff’s claims fare no better

because her allegations are premised entirely “upon surmise,

conjecture, and suspicion,” which “are insufficient to defeat

the claim of qualified privilege.”          Thai, 726 F. Supp. 2d at

330.    That is clearest as to Mr. Tharmaratnam and Ms.

Shpangental, to whom Plaintiff attempts to impute knowledge



       (See, e.g., Am. Compl. ¶ 132 (“It therefore appears that
       22

the defamatory statements made by IQVIA employees were, at least
in part, a result of their knowledge that Ms. Hillel had the
capability to execute a number of these deals in the provided
timeframe, which they wanted to prevent. These actions are in
direct contrast to the business interests of ObvioHealth.”).)
                                     30
      Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 31 of 36



based solely on their job titles and longevity with IQVIA. 23             But

nowhere does Plaintiff allege that she knew either person or

ever spoke with them, much less met or worked with them. 24             As

for Mr. Pitale, Plaintiff alleges that he has “known [her] for

decades” and had “worked with her at IMS/Quintiles for years,”

(Am. Compl. ¶ 126), but those facts have nothing to do with

whether Mr. Pitale knew that his statement--i.e., that Mr.

Grenfell and Ms. Shpangental had made their statements--was

false. 25   Finally, although Plaintiff does allege that Mr.

Grenfell knew of Plaintiff’s “exemplary performance and her

positive relationships with IQVIA employees and clients,” (Am.




       (See Am. Compl. ¶ 108 (“At the time of this incident, Mr.
      23

Tharmaratnam had been an employee of IMS/Quintiles/IQVIA for 23
years and was employed by them at the time of Ms. Hillel’s
resignation from IMS. As a senior level employee of IQVIA, Mr.
Tharmaratnam would have direct knowledge that his statement was
false.”); id. ¶ 120 (“Ms. Shpangental, as an employee of IQVIA
and Ms. Hillel’s direct successor, had direct knowledge of Ms.
Hillel’s exemplary performance, success in growing IMS and
Quintiles, and her positive relationships with IQVIA employees
and clients.”).)
      24Indeed, as for Ms. Shpangental, Plaintiff admitted that
she “had . . . never met” her and that “they did not even work
at IMS at the same time.” (Id. ¶ 119.)

       Plaintiff even characterizes her claim premised on Mr.
      25

Pitale’s statement as depending on whether Mr. Grenfell and Ms.
Shpangental actually made their statements. (See Pl. Opp. to
IQVIA at 18 (“If Defendants Grenfell and Shpangental did state
that they would not work with Ms. Hillel then Defendant Pitale’s
statement would be objectively true (and ultimately he would
prevail on the claim against him), but it still would not
constitute an opinion.”).)
                                    31
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 32 of 36



Compl. ¶ 123), the Court finds those allegations insufficient to

infer that Mr. Grenfell was “highly aware that [his statement]

was probably false.”    Chandok, 632 F.3d at 815 (quoting

Liberman, 605 N.E.2d at 350). 26


     26The Court also observes that even if the privilege did
not apply, Mr. Grenfell’s and Ms. Shpangental’s statements are
not actionable because those statements convey opinions, not
facts. Similarly, because Mr. Pitale’s statement simply
repeated those opinions, it is also non-actionable.
     New York courts consider three factors when evaluating
whether a statement is a non-actionable opinion:
     (1) whether the specific language in issue has a
     precise meaning which is readily understood; (2)
     whether the statements are capable of being proven
     true or false; and (3) whether either the full context
     of the communication in which the statement appears or
     the broader social context and surrounding
     circumstances are such as to signal . . . readers or
     listeners that what is being read or heard is likely
     to be opinion, not fact.
Davis v. Boeheim, 22 N.E.3d 999, 1005 (N.Y. 2014).
     The first two factors cut decidedly in favor of Mr.
Grenfell’s and Ms. Shpangental’s statements--i.e., “that they
would not work with Ms. Hillel,” (Pl. Opp. to IQVIA at 18)--
being opinions. Although the language used is not identified
with precision, the statements appear to be phrased in general
terms using words that are not subject to a definitive meaning.
By that same token, the statements cannot be objectively proven
true or false because they are, at least in some sense, premised
on subjective personal feelings. See, e.g., Colantonio v. Mercy
Med. Ctr., 901 N.Y.S.2d 370, 374 (2d Dep’t 2010) (holding that
statements “that the plaintiff ‘has poor judgment,’ is
‘bizarre,’ is ‘inappropriate’ and ‘doesn't listen,’ and that
‘[the defendants] can’t work with him’” were opinions).
     The full context surrounding the statements does not alter
that calculus. Both statements--neither of which appears to
have been heard by an Obvio employee--were allegedly made in
December 2019, several months after Mr. Tharmaratnam told two
Obvio employees that Plaintiff had been fired. (Am. Compl.
                              (continued on following page)
                                   32
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 33 of 36



     In sum, from the face of the complaint, the allegedly

defamatory statements are subject to New York’s common interest

privilege, and Plaintiff has failed to plead sufficient facts to

defeat the privilege.    Accordingly, Plaintiff’s defamation

claims against IQVIA are dismissed.

              2. Tortious Interference

     Plaintiff maintains that the allegations in the Amended

Complaint satisfy each of the required elements of her cause of

action for tortious interference with prospective business

relations.   (See Pl. Opp. to IQVIA at 19-20.)       The Court

disagrees.   The tort’s third element--that the “defendant acted

solely out of malice, or used dishonest, unfair, or improper

means”--poses the problem.     Kirch, 449 F.3d at 400.

     As discussed above, Plaintiff has failed to allege facts

that plausibly suggest that IQVIA or its employees acted solely

out of malice.   Alternatively, Plaintiff relies only on the

supposedly defamatory statements to constitute the required

“dishonest, unfair, or improper means.”       But those statements--




(continued from previous page)
¶¶ 106, 114.) Even though the statements were uttered
contemporaneously with the IQVIA-Obvio deal’s closing, (see id.
¶ 129), that is not enough to signal to a “reasonable listener”
that Mr. Grenfell or Ms. Shpangental was conveying or implying
facts. 600 W. 115th St. Corp. v. Von Gutfeld, 603 N.E.2d 930,
934 (N.Y. 1992). Plaintiff’s attempt to characterize the
statements as actionable “mixed opinions” is unavailing. (See
Pl. Opp. to IQVIA at 18-19.)
                                   33
     Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 34 of 36



which the Court has already concluded cannot support a claim for

defamation--are a far cry from the “crime” or “independent tort”

that is generally necessary for liability to flow.         Carvel

Corp., 818 N.E.2d at 1103.     Because Plaintiff has failed to

offer any other explanation for how that conduct is unlawful,

the Court finds that those statements are “insufficiently

culpable to create liability.”     Id. (quotation marks omitted).

     In short, as her counsel conceded at oral argument,

Plaintiff has tethered the fate of her tortious interference

claim to that of her claims for defamation.        (See OA Tr. at

33:14-17 (answering in the affirmative when asked if “the

tortious interference claims rise and fall with the defamation

claims”).)   And because Plaintiff’s tortious interference claim

“extend[s] no further than the claims (which the Court has

already found wanting) for defamation,” the tortious

interference claim “must [also] be dismissed.”        Medcalf v.

Walsh, 938 F. Supp. 2d 478, 490-91 (S.D.N.Y. 2013).

              3. Leave to Amend

     Down to her last strike, Plaintiff maintains that she

should be given leave to amend her complaint a second time.

(See Pl. Opp. to IQVIA at 20-21.)       Not so.   Leave to amend

should be freely given “when justice so requires,” FED. R. CIV. P.

15(a)(2), but leave “need not be granted when amendment would be

futile,” Ellis v. Chao, 336 F.3d 114, 127 (2d Cir. 2003).

                                   34
        Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 35 of 36



“Amendment to a pleading is futile if it could not withstand a

motion to dismiss pursuant to Rule 12(b)(6).”           Long v. Perry,

679 F. App’x 60, 63 (2d Cir. 2017) (summary order).

     The Court finds that giving leave to amend would be futile

here.    Plaintiff has not proposed any amendments to the Amended

Complaint, let alone ones that would survive another motion to

dismiss.     Moreover, Plaintiff already received one opportunity

to amend, which allowed her to address the arguments raised by

IQVIA in its original motion to dismiss, many of which track

closely the contentions IQVIA now mobilizes to dismiss the

Amendment Complaint.       (Compare IQVIA Br. at 7-18, with IQVIA

Original MTD at 6-15.)       But based on the discussion above,

Plaintiff failed “to cure [those] prior deficiencies.”             Chunn v.

Amtrak, 916 F.3d 204, 208 (2d Cir. 2019).          Plaintiff’s

unsupported contention that it would not be “in line with the

spirit of the law” to deny her leave to amend is unavailing.

     At base, because “granting leave to amend is unlikely to be

productive,” the Court declines to afford Plaintiff such leave.

Lucente v. Int’l Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir.

2002).    And because the claims against IQVIA and the Individual

Defamation Defendants will be dismissed, it is unnecessary to

address IQVIA’s alternative request to strike.




                                      35
        Case 1:20-cv-04647-LAP Document 61 Filed 01/21/21 Page 36 of 36



  IV.     Conclusion

     For the foregoing reasons, the motions to dismiss [dkt.

nos. 31, 34] are GRANTED.        IQVIA’s alternative request to strike

portions of the Amended Complaint is DENIED as moot.            As to the

Individual Defamation Defendants, the Amended Complaint’s

Eighth, Ninth, and Tenth Causes of Action are dismissed without

prejudice for want of jurisdiction.         As to IQVIA, the Amended

Complaint’s Eighth, Ninth, and Tenth Causes of Action are

dismissed with prejudice.        The Clerk of the Court shall close

the open motions.

     Because the motions to dismiss have been resolved, the stay

of discovery [dkt. no. 57] is LIFTED.          By no later than February

15, 2021, the remaining parties shall confer and propose, by

letter, a schedule for proceeding with discovery.

SO ORDERED.

Dated:       January 21, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      36
